DETAILED ACTION
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims require that there is “hardly any fluctuation” of the wafer center temperature, but the phrase “hardly any” is a relative term which renders the claim indefinite. The phrase “hardly any” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (2008/0264337) in view of Takebayashi (2009/0325389).
Sano teaches a film forming method comprising:
- accommodating a substrate in a chamber, see Fig. 1 and related text, and
- supplying an inert gas to the chamber.
	The teachings include as per Fig. 4(b) that the inert gas is supplied immediately after the substrate is provided (see gas flow a2) but this inert gas flow does not necessarily equal the average of other gas flows applied.
	Takebayashi teaches that it is useful to supply a purge gas immediately upon loading the substrates (i.e. subsequent to the carry-in process and film forming process).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to supply a purge gas immediately upon loading the substrate in the method of Sano as Takebayashi teaches that it is an effective manner of loading substrates/preparing for process – it would be understood that this has benefits such as removing particles from the chamber and maintaining pressure.
	In regard to the pressure and the average gas flow – Sano teaches that the pressure and gas flows are maintained equal throughout the process- see Fig. 4b wherein the total gas flow when the wafer is loaded, b1+a2 is the same as that of a1, for example and the pressure in the chamber is maintained substantially equal.  As such, it would have been further obvious to apply the purge gas as taught by Takebayashi in the same volume as that of the other steps in the process as Sano maintains such flows in order to maintain constant pressure in the chamber.
	In regard to stabilizing the temperature during the preparing process and wherein the temperature “hardly” fluctuates during the film forming process, Sano teaches a pre-deposition temperature setting process [0064] and further stabilization [0066-68].  Sano further teaches maintaining the substrate temperature during the process [0075] and not allowing temperature fluctuations [0077], therefore meeting the claim requirements of minimizing fluctuation.
	Regarding claim 2, while the teachings do not explicitly explain a calculation, the values are understood to be calculated in advance in order to set that they are equal – in regard to the calculations being ‘based on flow rates’, the calculations are understood as being performed and the basing of the values on any particular basis is a mental step and therefore understood as or implicitly performed – particularly wherein the teachings require the flow rates to be equal.
	Regarding claim 3, it is understood that the flow rates are ‘set’ flow rates and the average of those values is calculated to maintain a total equal flow rate.
	Regarding claims 4 and 9, the process includes the measurement of pressure as noted and since the average pressure is substantially maintained.  The calculation of pressure is in any case a mental step – but the system includes the required pressure measurement and control to an average pressure.
	Regarding claims 5 and 10, the inert gas is continuously supplied as indicated.  
Regarding claims 6-8 and 11-13, Sano teaches a single substrate system and therefore does not teach the features of a plurality of substrates, a vertically extending container or a plurality of gas holes extending longitudinally in a gas supply pipe, but Takebayashi teaches that such a configuration is an operable structure for a multiple substrate system, see Fig. 2 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the method of Sano with the apparatus of Takebayashi as it would allow for multiple substrates to be processed at one time which would have the advantage of increased throughput.  
The combined system of includes a plurality of substrates as required by claims 6 and 11, is vertically extending with a gas supply pipe that extends vertically as required by claims 7 and 12 and includes a plurality of holes in the pipe as required by claims 8 and 13, thereby meeting all requirements of the noted claims. 

	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano and Takebayashi in view of Sandhu (2003/0072875), and Wei (2003/0212507).
In regard to claim 2, wherein Sano does not explicitly teach performing a calculation, though it is held as a mental step, the alternative rejection is applied. 
Sandhu [0032] and Wei [0021] teach that it is known to measure a vapor flow and perform calculations of a desired flow rate.  
Therefore, based on the combined teachings of Sandhu and Wei, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to calculate the average flow rate of the gases in order to determine the desired flowrate of the inert gas in the method of Sano as both Sandhu and Wei teaches that such calculations based on flow measurements are operable.  The combined teachings meet the requirements of claims 2 and 3.
Regarding claim 4, the process includes the measurement of pressure as noted and since the average pressure is substantially maintained.  The calculation of pressure is in any case a mental step – but the system includes the required pressure measurement and control to an average pressure.
	Regarding claim 5, the inert gas is continuously supplied as indicated.  
Claims 6-8 are rejected in the same manner as above.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.  Foreign priority has been acknowledged.
Applicants note that the Examiner suggested incorporating limitations related to temperature control based on flow rate.  The Office pointed to specific figures of the application and noted that if a direct link between the temperature and flow rate control could be claimed, that such material may be patentable.  The Office does not agree that the instant amendments overcome the teachings.  Initially, the claims are indefinite.  Secondly, the teachings of Sano include the claimed stabilization prior to deposition as well as the maintaining of such a stable temperature, as noted above.
Applicants do set forth some type of criticality of an inventive example per Fig. 4C relative to a comparative example in Fig. 5C, but there is nothing in the claims that would limit the claimed material to the results of 4C or how it shows criticality when the claims only require that the temperature doesn’t change hardly at all wherein Sano teaches a constantly controlled temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715